DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-25, in the reply filed on 5 August 2022 is acknowledged.

Drawings
The drawings are objected to because in claim 9, there is an arrow that fails to point to any reference number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1014.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 5 and 18, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “50 to 500 volts DC”, and the claim also recites “200 to 400 volts DC” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claims 6 and 19, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “at least 500°C”, and the claim also recites at least “1000°C, or 2000°C” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 14-23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,228,266 to Shim (Shim) in view of US Patent No. 5,695,644 to Buchanan et al. (Buchanan) and further in view of US Patent No. 4,351,734 to Kauffman (Kauffman).
As to claims 1, 4 and 11, Shim teaches an apparatus for creating an electric glow discharge (plasma reactor) (1) comprising a housing (2) with a longitudinal axis and with a top aligned with the longitudinal axis, and a bottom aligned with the longitudinal axis and opposite the first opening, a first electrically conductive member (6) disposed proximate to the top of the housing and a second electrically conductive member (6) disposed proximate to the bottom of the housing separated from the first electrically conductive screen by a equidistant gap, a non-conductive granular material (5) disposed within the equidistant gap, a first electrical terminal (8) electrically connected to the first electrically conductive screen and disposed, at least partially, on an exterior of the housing (2), a second electrical terminal (8) electrically connected to the second electrically conductive screen and disposed, at least partially, on an exterior of the hosing, wherein the electric glow discharge is created whenever the first electrical terminal is connected to an electric power supply (7) such that the first electrically conductive member has a first polarity, the second electrical terminal is connected to the electrical power supply such that the second electrically conductive member has a second polarity and an electrically conductive fluid, polluted water, is introduced into the equidistant gas (Column 5, Lines 12-52; Figure 2). 
However, Shim fails to teach that the top is formed as a first opening and the bottom is formed as a second opening, instead teaching merely an inlet at a bottom of the housing and an outlet at the top of the housing.  However, Buchannan also discusses electrolytic water treatment devices and teaches that the device should be provided within a cylindrical housing with open opposing ends for the 2fluid flow such that the device can be connected in line with the existing fluid lines for the fluid for treatment (Column 4, Lines 19-25).   Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Shim with an open top and bottom allowing for a flow through configuration so that the treatment device can be connected in line with the existing fluid lines (a fluid transfer device) for the fluid to be treated as taught by Buchannan.  
However, the combination, rendering obvious an open top and bottom for in line flow through, fails to specifically teach how to configure the apparatus such that the granular material remains in place.  However, Kauffman also teaches a bottom to open top flow through apparatus comprising granular material between two electrodes and teaches that the granular material can be held in place by forming the electrodes as screens (grids) (Column 2, Lines 62-64; Column 3, Lines 10-20; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the first and second conductive members of Shim as screens in order to ensure that the granular material remains in place when utilizing an open top and bottom in line device as taught by Kauffman.  
However, Shim further fails to specifically teach that the housing is non-conductive, remaining silent as to the specific material for the housing.  However, Buchannan further teaches that an effective housing for the treatment device comprises a non-conductive material (plastic) (Column 5, Lines 40-42).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the housing of a non-conductive material as taught by Buchannan with the reasonable expectation of effectively forming the housing.  
As to claim 2, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 1.  The apparatus of the combination is formed so that the non-conductive granular material does not pass through the conductive screens, allows the electrically conductive fluid to flow between the screens and prevents electrical arcing.  
As to claim 3, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 1.  Shim further teaches that the granular material can comprise, for example, ceramic beads (Column 5, Lines 35-41).
As to claim 5, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 4.  The power supply of the combination is capable of performing the functional language of “operates in a range from 50 to 500 volts DC, or 200 to 400 volts DC” (MPEP 2114).
As to claim 6, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 4.  The apparatus of the combination is capable of performing the functional language of “wherein the first electrically conductive screen or the second electrically conductive screen reaches a temperature of at least 500°C, 1000°C, or 2000°C during the electric glow discharge” (MPEP 2114).
As to claim 7, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 4.  The apparatus of the combination is capable of performing the functional language of “wherein once the electric glow discharge is maintained without the electrically conductive fluid” (MPEP 2114).
As to claim 8, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 4.  The apparatus of the combination is capable of performing the functional language of introducing an electrically conductive fluid “wherein the electrically conductive fluid comprises water, produced water, wastewater or tailing pond water” (MPEP 2114).  Furthermore, Shim specifically teaches that the fluid comprises polluted water (Column 5, Lines 24-34).
As to claims 9 and 10, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 4. The apparatus of the combination is capable of performing the functional language of introducing an electrically conductive fluid “wherein the electrically conductive fluid comprises a fluid continuing an electrolyte” of any number of compositions including “baking soda, Nahcolite, lime, sodium chloride, ammonium sulfate, sodium sulfate or carbonic acid (MPEP 2114).
As to claim 12, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 1.  Buchannan further teaches that the in-line device is configured with flanges at either end for connection to corresponding flanges in the existing pipeline (fluid transfer device) (Column 4, Lines 23-25).
As to claim 14, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 1.  The screens and granular material of the combination would be, in some fashion, removable.  
As to claim 15, Shim teaches an apparatus for creating an electric glow discharge (plasma reactor) (1) comprising a housing (2) with a longitudinal axis and with a top aligned with the longitudinal axis, and a bottom aligned with the longitudinal axis and opposite the first opening, a first electrically conductive member (6) disposed proximate to the top of the housing and a second electrically conductive member (6) disposed proximate to the bottom of the housing separated from the first electrically conductive screen by a equidistant gap, a non-conductive granular material (5) disposed within the equidistant gap, a first electrical terminal (8) electrically connected to the first electrically conductive screen and disposed, at least partially, on an exterior of the housing (2), a second electrical terminal (8) electrically connected to the second electrically conductive screen and disposed, at least partially, on an exterior of the hosing, wherein the electric glow discharge is created whenever the first electrical terminal is connected to an electric power supply (7) such that the first electrically conductive member has a first polarity, the second electrical terminal is connected to the electrical power supply such that the second electrically conductive member has a second polarity and an electrically conductive fluid, polluted water, is introduced into the equidistant gas (Column 5, Lines 12-52; Figure 2). 
However, Shim fails to teach that the top is formed as a first opening and the bottom is formed as a second opening, instead teaching merely an inlet at a bottom of the housing and an outlet at the top of the housing.  However, Buchannan also discusses electrolytic water treatment devices and teaches that the device should be provided within a cylindrical housing with open opposing ends for the 2fluid flow such that the device can be connected in line with the existing fluid lines for the fluid for treatment (Column 4, Lines 19-25).   Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Shim with an open top and bottom allowing for a flow through configuration so that the treatment device can be connected in line with the existing fluid lines (a fluid transfer device) for the fluid to be treated as taught by Buchannan.  Buchannan further teaches that the in-line device is configured with flanges at either end for connection to corresponding flanges in the existing pipeline (fluid transfer device) (Column 4, Lines 23-25).
However, the combination, rendering obvious an open top and bottom for in line flow through, fails to specifically teach how to configure the apparatus such that the granular material remains in place.  However, Kauffman also teaches a bottom to open top flow through apparatus comprising granular material between two electrodes and teaches that the granular material can be held in place by forming the electrodes as screens (grids) (Column 2, Lines 62-64; Column 3, Lines 10-20; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the first and second conductive members of Shim as screens in order to ensure that the granular material remains in place when utilizing an open top and bottom in line device as taught by Kauffman.  
However, Shim further fails to specifically teach that the housing is non-conductive, remaining silent as to the specific material for the housing.  However, Buchannan further teaches that an effective housing for the treatment device comprises a non-conductive material (plastic) (Column 5, Lines 40-42).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the housing of a non-conductive material as taught by Buchannan with the reasonable expectation of effectively forming the housing.  
As to claim 16, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 15. The apparatus of the combination is formed so that the non-conductive granular material does not pass through the conductive screens, allows the electrically conductive fluid to flow between the screens and prevents electrical arcing.  
As to claim 17, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 15. Shim further teaches that the granular material can comprise, for example, ceramic beads (Column 5, Lines 35-41).
As to claim 18, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 15.  The power supply of the combination is capable of performing the functional language of “operates in a range from 50 to 500 volts DC, or 200 to 400 volts DC” (MPEP 2114).
As to claim 19, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 15.  The apparatus of the combination is capable of performing the functional language of “wherein the first electrically conductive screen or the second electrically conductive screen reaches a temperature of at least 500°C, 1000°C, or 2000°C during the electric glow discharge” (MPEP 2114).
As to claim 20, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 15.  The apparatus of the combination is capable of performing the functional language of “wherein once the electric glow discharge is maintained without the electrically conductive fluid” (MPEP 2114).
As to claim 21, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 15.  The apparatus of the combination is capable of performing the functional language of introducing an electrically conductive fluid “wherein the electrically conductive fluid comprises water, produced water, wastewater or tailing pond water” (MPEP 2114).  Furthermore, Shim specifically teaches that the fluid comprises polluted water (Column 5, Lines 24-34).
As to claims 22 and 23, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 15.  The apparatus of the combination is capable of performing the functional language of introducing an electrically conductive fluid “wherein the electrically conductive fluid comprises a fluid continuing an electrolyte” of any number of compositions including “baking soda, Nahcolite, lime, sodium chloride, ammonium sulfate, sodium sulfate or carbonic acid (MPEP 2114).
As to claim 25, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 15.  The screens and granular material of the combination would be, in some fashion, removable.  

Claims 13 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Shim, Buchannan and Kauffman as applied to claim 1 above, and further in view of US Patent No. 3,987,306 to Simpson (Simpson).
As to claims 13 and 24, the combination of Shim, Buchannan and Kauffman teaches the apparatus of claim 1.  However, the combination fails to further teach that the apparatus comprises a sensor disposed in the housing.  However, Simpson also discusses water treatment utilizing plasma discharge and teaches that by continuously monitoring the electrical discharges characteristics the treatment can be controlled and optimized (Claim 16).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination with the addition of a sensor in the housing to continuously monitor the electrical discharges characteristics in order to controlled and optimized as taught by Simpson.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794